Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Wu, Shu-wen(CN 209897258U ) in view of Song, Wei et al. ( CN 208638633 U), hereinafter “ Wei”. 

As to Claim 1, Wu Shu teaches  a speaker device ( micro-acoustic generator 100, Figure 1), comprising: a frame ( frame 1, Figures 1, and 2); a vibration unit  fixed to the frame ( frame 1 fixed to vibration system 2, page 3 lines 32-36); and a magnetic circuit unit (magnetic system 3) driving the vibration unit ( vibration unit 2) to vibrate and produce sound; wherein the vibration unit( vibration unit 2) comprises a diaphragm( assembly 21) fixed to the frame( frame 1) and a voice coil( voice coil assembly 22) driving the diaphragm ( vibrating unit 2) to vibrate; the magnetic circuit unit( magnetic system 3) comprises a yoke ( magnetic bowl 31) fixed to the frame( frame 1) and a magnet ( magnetic steel 32 )accommodated in the yoke( magnetic bowl 31, page 3 lines 33-47); the yoke (31) comprises a yoke body( yoke body having wall 311) and a yoke side wall( 312) bending and extending from a periphery of the yoke body ( magnetic bowl wall bending and extending  311, 312, page 2 lines 30-36) toward the diaphragm ( See Figure 3 reproduced below)

    PNG
    media_image1.png
    610
    744
    media_image1.png
    Greyscale


the magnet( 41) is fixed to the yoke body( extended part 311) and is spaced apart from the yoke side wall( 312) to form a magnetic gap ( See Figure 2 above) ; the yoke side wall (312) is fixed to the frame ( See Figure 2 above); and the voice coil is inserted into the magnetic gap ( See Figure 2); the frame ( fame 1) comprises a frame body having a ring shape ( magnetic blocking part 12), and at least one frame fixing portion extending from the frame body ( self-basin frame bottom wall 11, See at least page 4 lines 14-20) to the yoke side wall( 312). Wu Shu does not explicitly teach: the yoke further comprises at least one yoke extension portion protruding from the yoke side wall toward the frame; and the at least one frame fixing portion abuts against the yoke side wall and abuts against a side of the at least one yoke extension portion close to the diaphragm, and the at least one frame fixing portion is fixed to and connected to the at least one yoke extension portion. However, Song, Wei in related field ( speaker) teaches Further, the yoke 31, comprising carrying the magnetic steel 32 of the bottom plate 311, the side plate extending from two end of the bottom plate 311 to close to 2 bent in the direction of the vibration system 312 and 312 outward extending from the side plate and used for supporting the metal frame 1 of the supporting part 313 from one side of the vibration system 2. the side plate 312 is spaced from the magnetic steel 32 forming the magnetic gap, said basin frame main body 11 outer surface abuts against the support part 313 of the upper surface. It can be understood that, the basin frame main body 11 is fixedly connected with the side plate 312, the support part 313 is provided on one hand, it can increase contact area with said basin frame body 11 and improves the stability of the magnetic yoke; the other one side of the supporting part 313 can be used for bearing the weight of the metal frame 1 to avoid falling off caused by the metal frame 1 and the yoke 31, which improves the reliability of the speaker 100. See at least Figure 5, and page 4, [0009]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the system as taught by Wu Shu such that the yoke includes an extension that abuts with the frame instead of the yoke attached to the frame so the that the extension of the yoke can be used to further bear the weight of the frame to avoid falling off and improve the speaker reliability. 
Allowable Subject Matter
1.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651